82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Steven MILLIGAN, Petitioner-Appellant,v.STATE OF OREGON, Respondent-Appellee.
No. 95-35694.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Michael Steven Milligan, an Oregon state prisoner, appeals pro se the district court's denial of his motion for injunctive relief.   Because the district court subsequently dismissed Milligan's action, Milligan's interlocutory appeal is merged with the dismissal of the action.  See Securities & Exch.  Comm'n v. Mount Vernon Memorial Park, 664 F.2d 1358, 1361 (9th Cir.), cert. denied, 456 U.S. 961 (1982).   Therefore, the appeal of the denial of his motion for injunctive relief is moot.  See Mount Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.1992) (stating that when underlying claims have been decided, the reversal of a denial of preliminary injunction would have no practical consequences, and the issue is therefore moot).


3
Accordingly, we dismiss Milligan's appeal of the denial of injunctive relief as moot.  See Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir.1985) (holding that federal courts lack jurisdiction to decide moot issues), cert. denied, 475 U.S. 1019 (1986).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3